Citation Nr: 0737165	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by fatigue, to include as a result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1989 to February 1992 including service 
in the Southwest Asia theater of operations and additional 
reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in December 2003 and September 2005 for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board has redescribed the issue of back disability based 
on the analysis set forth in this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is low back disability otherwise related to such service.

3.  Disability manifested by fatigue was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is fatigue otherwise related to such service.




CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Disability manifested by fatigue was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 and December 
2005 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the February 2004 and December 2005 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in February 2004 and December 
2005 were not given prior to the March 2000 adjudication of 
the claim, the notices were provided prior to recent 
certification of the veteran's claim to the Board.  The 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with February 2004 and December 2005 VCAA letters 
with notice of what type of information and evidence was 
needed to substantiate the claims for service connection.  
The veteran has also been provided with an April 2006 notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability that was included in the April 2006 supplemental 
statement of the case.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in February 2000.   

He was also scheduled for another VA examination in March 
2006, but the veteran failed to appear and has not provided 
adequate reason or good cause for failing to appear.  By 
letter dated in November 2007, the veteran's representative 
maintained that the veteran was not duly notified.  The 
veteran's representative concluded that based on the mail 
that was returned from the United States Postal Service since 
January 2005, the veteran was not in receipt of the September 
2005 Board decision and the letter notifying the veteran of 
his March 2006 VA examinations.  And, based on an internet 
search, the representative provided what was characterized as 
a "potential" address for an individual listed with the 
same first name and surname as the veteran, and whose address 
was in the same state that matched the veteran's latest 
address of record.  However, it does not appear that the 
local representative or the national representative has 
actually contacted the veteran and determined that he has a 
new address.  

The Board notes that an inquiry by the Board to the Waco, 
Texas RO had been submitted in April 2005.  A response from 
the RO revealed that the latest address of record was the 
address provided by the veteran in his December 1999 claim, 
and it does not appear to the Board that it was the 
aforementioned  "potential" address.  And based on review 
of the entire record, it does not appear that the veteran has 
provided alternative addresses.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  The veteran has a duty to keep VA informed 
of his current address.  The Board believes it significant 
that the veteran's representative has not furnished an 
address for the veteran but merely suggested a possible 
address.  If the representative had duly contacted the 
veteran and ascertained that he had a new address, the 
representative would have so indicated.  Under the 
circumstances, the Board believes that no further action by 
VA is mandated.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection for back disability and fatigue, to 
include as due to an undiagnosed illness.  As an initial 
matter the Board accepts that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The veteran's DD 214 shows that he received the 
Southwest Asia Campaign Medal with 2 stars for service in the 
Southwest Asia theater of operations from October 1990 to 
March 1991.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  It is noted 
that a preexisting injury or disease will be considered to 
have been aggravated by active military service, where there 
is an increase in disability during such service, unless 
there  is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 C.F.R. 
§ 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for certain 
disabilities due to an undiagnosed illness for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms (chronic fatigue syndrome; fibromyalgia; 
irritable bowel syndrome; or any other illness that the 
Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness); or any diagnosed illness that 
the Secretary determines in regulations prescribed under 
38 U.S.C.A. § 1117(d) warrants a presumption of service 
connection. 38 C.F.R. § 3.317(2)(i).  Medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illness of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  
   
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3)-(6).

Manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b). 

Back disability

Service connection is not warranted for back disability on a 
direct basis.  Although service medical records show that at 
his December 1988 entrance examination, his spine was 
clinically evaluated as normal, in his December 1988 report 
of medical history, the veteran checked the appropriate box 
to indicate that he had recurrent back, and elaborated that 
he had back muscle spasms when he was 21 years old, prior to 
entering service.  He further elaborated that he had no 
symptoms for a year after engaging in exercises for back 
muscles.  In May 1989, the veteran was diagnosed with low 
back strain after complaining about right low back pain due 
to an injury sustained playing basketball.  The veteran was 
seen again in March 1990 for low back pain; and he was 
diagnosed with low back muscle strain.  The veteran was seen 
in two subsequent follow-up appointments that month for low 
back pain.  The veteran was seen again in July 1991 for 
another injury from playing basketball, but this time for the 
upper back; at the time, however, the veteran denied lower 
back pain.  At his December 1991 examination and February 
1992 exit examination, the veteran's spine was clinically 
evaluated as normal.  In his contemporaneous medical 
histories for the aforementioned examinations, the veteran 
checked the appropriate box denying recurrent back pain.  
Overall, it does not appear that chronic low back disability 
was manifested during service in light of the finding of a 
clinically normal spine by medical personnel at the time of 
discharge examination.  This is further supported by the fact 
that a September 1993 report of medical examination for 
reserve service shows that his spine was clinically evaluated 
as normal again at that time.  Even more significant is the 
fact that the veteran checked the appropriate box denying 
recurrent back pain in the medical history section of the 
examination report.  This shows that the veteran himself did 
not believe he was suffering from ongoing low back disability 
at that time.   

The Board acknowledges the representative's August 2005 
statement, which cites the medical opinion provided at the 
February 2000 VA examination.  At the time, the veteran 
reported a lifting injury while aboard a ship during service 
in the Gulf area in 1990.  He reported that since 1997, he 
experienced spasms in the back.  It was the VA examiner's 
opinion that the veteran had chronic low back pain apparently 
due to a strain from a lifting injury while on active-duty 
service.  Based on the examiner's statement, it does not 
appear that the examiner was making a medical judgment on 
whether the veteran's low back pain is related to service, 
but rather was transcribing what the veteran was reporting.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
The Board notes further notes that the United States Court of 
Appeals for Veterans Claims (Court) held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Id.  At any 
rate, the February 2000 opinion is inconsistent with and 
unsupported by the service medical records and reserve 
medical records which show no ongoing low back complaints or 
symptomatology after the low back sports injuries.  The Board 
therefore believes the February 2000 opinion to be of little 
probative value.  Overall, service connection for back 
disability on a direct basis is not warranted.

In addition, the Board declines to find that entitlement to 
service connection for back disability as due to an 
undiagnosed illness is warranted.  While the veteran was 
afforded a VA examination in February 2000, it would have 
been helpful to the Board to have had another VA examination 
to determine whether or not there is a medical diagnosis for 
the veteran's back pain.  As explained previously, the Board 
will not remand the case once more for another VA 
examination.  Again, the veteran has not provided good cause 
for failing to appear to his March 2006 VA examination.  In 
sum, the evidence currently of record does not show current 
low back signs or symptoms which cannot be attributed to a 
known clinical diagnosis.                 
  
Disability manifested by Fatigue

Service connection for fatigue on a direct basis is not 
warranted.  Although an October 1989 service medical record 
shows that the veteran had complained of fatigue, the veteran 
was ultimately diagnosed with minor viral syndrome.  The rest 
of the veteran's service medical records are devoid of 
complaints of, treatments of, or diagnosis of fatigue.  In 
the veteran's February 1992 separation examination and in his 
contemporaneous medical history, the examining physician and 
the veteran did not indicate that the veteran had fatigue.  
In other words, there is no supporting evidence that 
disability manifested by fatigue was shown during service. 

There is also no evidence of a continuity of symptomatology 
after service.  It was not until February 2000 when the 
veteran was afforded a VA examination that he was diagnosed 
with chronic fatigue.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, there is no medical opinion of 
record linking fatigue to service on a direct basis.  Thus, 
service connection for fatigue on a direct basis is not 
warranted.    
  
Service connection for fatigue as due to an undiagnosed 
illness is also not warranted.  The veteran was afforded a VA 
examination in February 2000.  The Board acknowledges that 
the impression was vague chronic fatigue syndrome poorly 
described and not accompanied by any physical abnormalities.  
Without more, the Board views this as showing that the 
examiner was unable to observe any signs or symptoms.  
Therefore, service connection is not warranted under the 
undiagnosed illness statute and regulation.  

The Board does acknowledge that VA examiner noted that he was 
unable to ascribe a specific diagnosis to the symptom of 
fatigue and that is might possibly fall into the category of 
an undiagnosed illness.  However, the veteran has not 
reported for VA examination which was scheduled for the 
purpose of further developing this question.  Based on the 
current evidence of record, entitlement to service connection 
for fatigue as due to an undiagnosed illness is not 
warranted.     

The Board acknowledges the veteran's and his representative's 
assertions that the veteran's fatigue is linked to service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to both issues.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


